
	
		I
		111th CONGRESS
		1st Session
		H. R. 1247
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2009
			Mr. Ellison (for
			 himself, Ms. Waters,
			 Mr. Capuano, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To protect the interests of bona fide tenants in the case
		  of any foreclosure on any dwelling or residential real property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Tenants at Foreclosure Act
			 of 2009.
		2.Effect of
			 foreclosure on existing tenancy
			(a)In
			 GeneralIn the case of any
			 foreclosure on any dwelling or residential real property, any immediate
			 successor in interest in such property pursuant to the foreclosure shall assume
			 such interest subject to—
				(1)the provision, by
			 such successor in interest, of a notice to vacate to any bona fide tenant at
			 least 90 days before the effective date of such notice; and
				(2)the rights of any
			 bona fide tenant, as of the date of such notice of foreclosure—
					(A)under any bona
			 fide lease entered into before the notice of foreclosure to occupy the premises
			 until the end of the remaining term of the lease, except that a successor in
			 interest may terminate a lease effective on the date of sale of the unit to a
			 purchaser who will occupy the unit as a primary residence, subject to the
			 receipt by the tenant of the 90 day notice under paragraph (1); or
					(B)without a lease or
			 with a lease terminable at will under State law, subject to the receipt by the
			 tenant of the 90 day notice under subsection (1),
					except that
			 nothing under this section shall affect the requirements for termination of any
			 Federal- or State-subsidized tenancy or of any State or local law that provides
			 longer time periods or other additional protections for tenants.(b)Bona Fide Lease
			 or TenancyFor purposes of this section, a lease or tenancy shall
			 be considered bona fide only if—
				(1)the mortgagor under
			 the contract is not the tenant;
				(2)the lease or
			 tenancy was the result of an arms-length transaction; and
				(3)the lease or
			 tenancy requires the receipt of rent that is not substantially less than fair
			 market rent for the property.
				3.Effect of
			 foreclosure on section 8 tenanciesParagraph (7) of section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(7)) is amended—
			(1)in subparagraph (C), by inserting before
			 the semicolon at the end the following:
				
					, and
			 in the case of an owner who is an immediate successor in interest pursuant to
			 foreclosure—(i)during the initial term of the tenant’s
				lease having the property vacant prior to sale shall not constitute good cause;
				and
					(ii)in
				subsequent lease terms, having the property vacant prior to sale may constitute
				good cause if the property is unmarketable while occupied, or if such owner
				will occupy the unit as a primary
				residence
					;
			(2)in subparagraph
			 (E), by striking and at the end;
			(3)by redesignating
			 subparagraph (F) as subparagraph (G); and
			(4)by inserting after
			 subparagraph (E) the following:
				
					(F)shall provide that in the case of any
				foreclosure on any residential real property in which a recipient of assistance
				under this subsection resides, the immediate successor in interest in such
				property pursuant to the foreclosure shall assume such interest subject to the
				lease between the prior owner and the tenant and to the housing assistance
				payments contract between the prior owner and the public housing agency for the
				occupied unit; if a public housing agency is unable to make payments under the
				contract to the immediate successor in interest after foreclosure, due to
				action or inaction by the successor in interest, including the rejection of
				payments or the failure of the successor to maintain the unit in compliance
				with paragraph (8) or an inability to identify the successor, the agency may
				use funds that would have been used to pay the rental amount on behalf of the
				family—
						(i)to
				pay for utilities that are the responsibility of the owner under the lease or
				applicable law, after taking reasonable steps to notify the owner that it
				intends to make payments to a utility provider in lieu of payments to the
				owner, except prior notification shall not be required in any case in which the
				unit will be or has been rendered uninhabitable due to the termination or
				threat of termination of service, in which case the public housing agency shall
				notify the owner within a reasonable time after making such payment; or
						(ii)for the family’s
				reasonable moving costs, including security deposit costs;
						except
				that this subparagraph and the provisions related to foreclosure in
				subparagraph (C) shall not affect any State or local law that provides longer
				time periods or other additional protections for
				tenants..
			
